Case 2:19-cv-00064-LGW-BWC Document 10 Filed 05/22/19 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
BRUNSWICK DIVISION

JOSEPH POPPELL; K.L.M., through-her. )
Next of friend, JOSEPH POPPELL, ET AL )

)
Plaintiffs, )
) | |
VS, ) CIVIL ACTION NO,
) 2:19-CV-00064-LGW-BWC
CARDINAL-HEALTH, INC., ET AL )
)
Defendants )
NOTICE OF FILING

 

COME NOW Rainbow Drug Store, Inc., Richard D. Griffis, Jr. and Richard D,
Griffis, Il, Defendants-in the above captioned action, by and through its undersigned
counsel, and hereby files this Notice.of Filing Joint Stipulation Setting Defendants
Rainbow Drug Store, Inc., Richard D. Griffis, Jr., and Richard D. Griffis, II's
Deadline to Respond to Plaintiff's Complaint and Plaintiff's Discovery Requests.

This:22™ day of May, 2019.

Respectfully submitted,
LEWIS BRISBOIS BISGAARD & SMITH
LLP
‘Jeffrey Ward
Jeffrey Ward

24 Drayton Street, Suite 300 Georgia Bar No. 737277

Savannah, Georgia 31401 | |
Counsel for Defendants Rainbow Drug Store,
Inc., Richard d. Griffis, Jr., and Richard D.
Griffis, IIT

4351:6822-9269,1

 
Case 2:19-cv-00064-LGW-BWC Document 10 Filed 05/22/19 Page 2 of 6

CERTIFICATE OF SERVICE

A true and correct copy of the foregoing Notice of Filing has been served upon
Clerk of the Court using the CM/ECF system, which will send a notice of electronic

filing to Plaintiff’s:counsel and all counsel for defendants on this 22"° day of May,

2019:

John E. Floyd, Esq. James D. Durham, Esq.

Benjamin E. Fox, Esq. Savage Turner Durham, Pickney & Savage
Steven J; Rosenwasser, Esq. 102 E. Liberty Street, 8" Floor

Manoj S. Varghese, Esq. Savannah, Georgia 31401

Bondurant, Mixson & Elmore, LLP

1201 W. Peachtree Street, NW Christopher W. Madel, Esq.

3900 One Atlantic Center Madel, PA

Atlanta, Georgia 30309 800 Pence Building.

800 Hennepin Avenue
Minneapolis, MN 55403
Ronald E. Harrison, II, Esq.
The Harrison Firm
1621 Reynolds Street
Brunswick, Georgia 31520

(Signature on following page)

485 1-6822:9269.1 we)

 
Case 2:19-cv-00064-LGW-BWC Document 10 Filed 05/22/19 Page 3 of 6

This. 22" day of May, 2019..

24 Drayton Street, Suite 300
Savannah, Georgia 31401

4851-6822-0269.1

Respectfully submitted,

LEWIS BRISBOIS BISGAARD & SMITH
LLP

‘Jetfrey Ward.

Jeffrey Ward

Georgia Bar No. 737277

Counsel for Defendants Rainbow Drug Store,
Inc., Richard-d. Griffis, Jr. and Richard D.
Griffis, LIT
Case 2:19-cv-00064-LGW-BWC Document 10 Filed 05/22/19 Page 4 of 6

FILED
GLYNN GO. CLERK'S OFFICE.
- 5/20/2019 5:20. PM,

Bow ge ghana
frettel ) AR

CLERK SUPERIOR COURT

IN THE SUPERIOR COURT OF GLYNN. COUNTY

STATE OF GEORGIA

JOSEPH POPPELL; K.L.M., through her next friend, JOSEPH.
POPPELL; MADISON MILLER; J.B., through his next friend,
TAMMY BAILEY; B.M., through his next friend, TAMMY
BAILEY; K.M.M. , through her next friend; TAMMY BAILEY; |
BRYSON GUEST; J.G., through his next friend,. BRYSON
GUEST; M.G, through his next friend, BRYSON GUEST;
K.LH., through her next friend, PATRICIA SMITH; A.G.,

through her next friend, PATRICIA SMITH;.S.G., through her
next friend, PATRICIA SMITH; K:G.H., through her next.
friend, PATRICIA SMITH; PATRICIA SMITH on behalf of the:
‘ESTATE OF BENTLEY TURNER; S.T., through his next friend,
PATRICIA SMITH; CHREI JONES; A.T,, through her next
friend, MEMORIE, TINDALL; R.T., through her next friend,
MEMORIE TINDALL; E_T., through her next friend,

MEMORIE TINDALL; MEMORIE TINDALL; M.T., through |.

her next friend, WENDI TURNER, M.W., through her next

friend, PATRICLA BAYTHORN, and PATRICIA HAYTHORN, |

Plaintiffs,
v.

CARDINAL HEALTH, INC., CARDINAL HEALTH 168, LLC;
CARDINAL HEALTH 119, LLC; CARDINAL. HEALTH 112,
LLC; CARDINAL HEALTH 113, LLC; CARDINAL HEALTH
116, LLC; CARDINAL HEALTH 200, LLC; CARDINAL
HEALTH 414, LLC; McKESSON CORPORATION:
McKESSON DRUG COMPANY, LLC; McKESSON
MEDICAL-SURGICAL, INC.;. McKESSON MEDICAL-
SURGICAL MINNESOTA. SUPPLY, INC.; J M SMITH
CORPORATION: G & H PHARMACY, INC; ; AGAPE
PRESCRIPTIONS ¢R” US, INC; JANICE ANN COLTER;
CHRISTOPHER GREY MAY; WOODBINE PHARMACY,
INC,; SABRA L. MADDOX; ALAN M. JONES; ‘CAREY B.
JONES; RAINBOW DRUG STORE, INC.; RICHARD D:
GRIFFIS, JR.; RICHARD D. GRIFFIS, 1; and CHARLES
ROBERT LOTT.

 

Defendants.

Civil Action File

“No. CE19-00472

JURY TRIAL
DEMANDED.

 

 

E765048.E

 
Case 2:19-cv-00064-LGW-BWC Document 10 Filed 05/22/19 Page 5 of 6

Defendants Rainbow Drug Store, Inc., Richard D. Griffis: Jn. and Richard D. Griftis, WI
(“Defendants”) were:each properly served with the Complaint and Summons in this action on er
before-April 22, 2019, On the sanie date they each were served, Defendants alse received
Plaintiffs First Interrogatories and Plaintiffs’ First Requests tor Prodirction of Documents fo
each of them ¢Plaintitts’ Discovery. Requests”), Pursuarit to O2C.G.A, § 9-1 f-6¢b}, Plaintifts
and Defendants agree ta extend the time wiltiin whiel: Delunilanis must answer and/ér othenvise
respond to Plaintitts” Complaint to June 18.2019. Further, Plaintiffs and Defendants-agrec that
‘Defendants with answer Maint ffs" Discovery Requests by the earlier of Aw gist 18. 2089 or 10
days after the Court rules on any Motion to Dismiss that Defendants have tiled.

Respeetfidly submitted this Ze ; ‘Yay of May. 2019

      

 

   

sy a 4
Aelia Wi “ Joh. Floyd ‘
LEWIS RRISBOIS Georgia Bar No. 260413
24 Drabtoi Street, Suite 200. floydierbinelaw.com
Savanah, Georgia 31401 Bespin &, Fox
Georgia Bar No. 329427
ditorneys for Defendants Rainbow Drug fox@bmelaw.com
Store, Ine. Richard D. Griffis, dv, and Steven J, Rosenwasser
‘Richard D, Griffis, 11 Georgia Bar No, 614908

rosenwassergebmelaw.coni
Manoj 5. Varghese.

Georgia Bar No. 734668.
varghese@bmelaw.com
BONDURANT, MIXSON & ELMORE,
LLP

1201 W. Peachtree Strect, NW
3900 One Atlantic Center
Atlanta, Georgia 30309
Telephone: (404) 881-4500
Facsimile: (404) 881-4111

James B. Durham.
Georgia Bar No..235515
dduthamie savuvelan firm,ret
| SAVAGE TURNER DURHAM
Say

 
Case 2:19-cv-00064-LGW-BWC Document 10 Filed 05/22/19 Page 6 of 6

1 Teatias b.

PICKNEY & SAVAGE
102-E. Liberty Street, 8th Floor
Savannah, GA 31401

T: 912-231-1140
F:-912-231-9157

Christopher W. Madel.
Georgia Bar No, 641270
vendetia macdllasy con,

MADEL, PA

400. Pence Building

$00.Henriepin Ave,
Miuneapolis. MN $5403
T:612-605-0030)

‘F: 612-326-9990

Ronald E. Harrison (1. Esq.
Georgia Bar No,.333270
tite charcisontay fini nel
THE HARRISON FIRM
1671 Reynolds Street

‘Briniswick, GA 31520

“Tr 9[2-264-2035
Fs 912-364-3138

clitarneys for Plaintiffs
